Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No.JP2015-250547, filed on 12/22/2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2018 and 10/31/2019 was compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 11-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (WO 2012105499 A1).
Regarding Claim 11, Ito teaches an operation assistance device (fig.1; para.0025; image) comprising: a reception unit configured to receive a captured video image (fig.2 and 4; Para.0041-0043; monitor device 130 receive video images); an inclination acquisition unit configured to acquire a capturing inclination of the captured video image (fig.5; Para.0058-0059; inclination angle detection of captured images and display on 150); a corrected video image generation unit configured to change a displayed inclination angle of a received captured video image according to the capturing inclination acquired by the inclination acquisition unit (fig.5; Para.0067-0074; correcting the angle by reset operation); and an output unit configured to output a captured video image (Para.0059; display images), in which the displayed inclination angle has been changed (fig.7-8), to an outside (fig.7-8; Para.0067-0074; display video after correction is performed). 

Regarding Claim 12, Ito teaches the operation assistance device according to claim 11, wherein the captured video image is a captured video image of a subject captured in a terminal (Para.0041-0043; monitor video images observed by a workers), and the capturing inclination is an inclination of the terminal during capturing (fig.4; Para.0046-0050; inclination when workers tilts or move their head).  

Regarding Claim 13, Ito teaches the operation assistance device according to claim 11, wherein the corrected video image generation circuitry is configured to substantially match the inclination of the head of the operator with an inclination of the captured video image (fig.7-8; Para.0067-0074; display video after correction is performed).  

Regarding Claim 14, Ito teaches the operation assistance device according to claim 11, wherein the output circuitry is a video image display circuitry configured to display a captured video image in which the displayed inclination angle has been changed (fig.7-8; Para.0067-0074; display video after correction is performed).  

Regarding Claim 15, Ito teaches an operation assistance system comprising the operation assistance device according to claim 11 (Para.0039-0040; fig.3); and the terminal (Para.0039-0040; fig.3; operator terminal), the terminal being configured to detect a face of the operator (Para.0039-0040; fig.3; detecting the head of the head of the worker supported by an operator), and the inclination of the head of the operator being calculated based on the face of the operator (Para.0039-0040; fig.3; calculate the movement of head of the worker supported by an operator). 

Regarding Claim 16, Ito teaches the operation assistance system according to claim 15, wherein the terminal includes an image capturing circuitry configured to capture an image of the face of the operator (Para.0039-0040; fig.3; head of the worker supported by an operator); and the inclination of the head of the operator is calculated 

Regarding Claim 17, Ito teaches the operation assistance system according to claim 15, wherein the terminal is a smartphone or a tablet (fig.1; HMD smart device).  

Regarding Claim 18, Ito teaches the operation assistance system according to claim 15, wherein a display circuity of the terminal is rotated based on the capturing inclination (fig.8; Para.0072-0075; adjusting display image by rotating the images).

Regarding Claim 19, Ito teaches same reason as Claim 1.

Regarding Claim 20, Ito teaches an operation assistance program for causing a computer to function as the operation assistance device according to any one of claims 1 to 6, the operation assistance program causing the computer to function as the reception unit, the inclination acquisition unit, the corrected video image generation unit, and the output unit (Para.0022; program causing the computer to function).  

Regarding Claim 21, Ito teaches a computer-readable recording medium recording the operation assistance program according to claim 9 (Para.0022; computer run program).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAYEZ A BHUIYAN/Examiner, Art Unit 2698                                                                                                                                                                                                        
/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698